               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:18-CR-3070

vs.
                                                           ORDER
JOSEPH L. MELTON,

                   Defendant.


      The defendant, Joseph L. Melton, objects (filing 100) to the Findings and
Recommendation (filing 97) of the Magistrate Judge, recommending that the
defendant's Motion to Reconsider (filing 85) a Motion to Suppress (filing 34)
previously denied by the Court (filing 74) also be denied. The Court conducted
a de novo review of the motion to reconsider, pursuant to 28 U.S.C. § 636(b)(1).
The court concurs in the Magistrate Judge's factual findings and legal analysis.
See filing 97. The Court therefore finds the defendant's objection to be without
merit, and will adopt the Magistrate Judge's Findings and Recommendation.


      IT IS ORDERED:

      1. The Magistrate Judge's Findings and Recommendation (filing
         97) are adopted.

      2. The defendant's objection (filing 100) is overruled.

      3. The defendant's Motion to Reconsider (filing 85) is denied.
Dated this 1st day of October, 2019.


                                       BY THE COURT:



                                       John M. Gerrard
                                       Chief United States District Judge




                               -2-
